The court find that the answer is insufficient to constitute a defense to the averments of the petition and that the writ should issue as prayed prohibiting said mayor from proceeding with the trial of said cause for the reason that said mayor, by virtue of the provisions of an ordinance of the village of Euclid, is compensated for his services as the judicial officer of the village by fees assessed as part of the fine for the violation of any municipal ordinance, the minimum of the fees so authorized appearing to be $5.10, but which compensation can be obtained only in the event of the conviction of the accused and the collection of the costs from him; said mayor therefore having a direct and substantial pecuniary interest in the conviction of the defendant, and his jurisdiction was challenged by the defendant at the earliest available opportunity.
Writ allowed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur. *Page 638